Exhibit 10.3

 

AMENDED AND RESTATED WARRANT AGREEMENT

 

THIS AMENDED AND RESTATED WARRANT AGREEMENT (this “Agreement”), dated as of
September 12, 2014, is by and between Chart Acquisition Corp., a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, a
New York corporation, as warrant agent (the “Warrant Agent”).

 

WHEREAS, the Company has entered into that certain Third Amended and Restated
Unit Subscription Agreement, dated November 1, 2012, with Chart Acquisition
Group LLC, a Delaware limited liability company (the “Sponsor”) pursuant to
which the Sponsor purchased an aggregate of 231,250 Units (as defined below) for
an aggregate purchase price of $2,312,500 (“Placement Units”), each Unit
consisting of one share of Common Stock (as defined below) (“Placement Shares”)
and one warrant to purchase one Placement Share (the “Placement Warrants”) of
the Company, bearing the legend set forth in Exhibit B hereto;

 

WHEREAS, the Company has entered into that certain Third Amended and Restated
Unit Subscription Agreement, dated November 1, 2012, with Cowen Overseas
Investment LP, a Cayman Islands limited partnership (“Cowen”) pursuant to which
Cowen purchased an aggregate of 131,250 Placement Units of the Company for an
aggregate purchase price of $1,312,500, bearing the legend set forth in Exhibit
B hereto;

 

WHEREAS, the Company has entered into that certain Second Amended and Restated
Unit Subscription Agreement, dated November 1, 2012, with Joseph R. Wright
(“Wright”) pursuant to which Wright purchased an aggregate of 12,500 Placement
Units of the Company for an aggregate purchase price of $125,000, bearing the
legend set forth in Exhibit B hereto;

 

WHEREAS, Cowen Overseas Investments LP, Mr. Wright and the Chart Acquisition
Group, LLC have agreed to purchase in the aggregate up to 3,750,000 Public
Warrants (as defined below) (subject to reduction as described in that certain
amended and restated escrow agreement with the Warrant Agent pursuant to which
Wright, Cowen and the Sponsor have deposited an aggregate of $2,250,000 for the
benefit of the holders of Public Warrants) at $0.60 per warrant (the “Business
Combination Repurchased Public Warrants”) in a tender offer which will occur
after the Company’s announcement of an initial Business Combination;

 

WHEREAS, the Company engaged in an initial public offering (the “Offering”) of
units of the Company’s equity securities, each such unit comprised of one share
of Common Stock and one Public Warrant (as defined below) (the “Public Units”,
and together with the Placement Units, the “Units”) and, in connection
therewith, has determined to issue and deliver up to 8,625,000 Warrants (which
included up to 1,125,000 warrants subject to a forty-five (45) day
over-allotment option granted to the underwriters (the “Over allotment Option”)
which expired unexercised) to investors in the Offering (the “Public Warrants”
and, together with the Placement Warrants, the “Warrants”), each such Warrant
evidencing the right of the holder thereof to purchase one share of common stock
of the Company, $0.0001 par value per share (the “Common Stock”), for $11.50 per
share, subject to adjustment as described herein;

 



 

 



 

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S- 1, No. 333-177280 (the
“Registration Statement”) and prospectus (the “Prospectus”), for the
registration, under the Securities Act of 1933, as amended (the “Securities
Act”), of the Public Units, the Public Warrants and Common Stock included in the
Public Units;

 

WHEREAS, the Company and the Warrant Agent entered into the Warrant Agreement on
December 13, 2012 (the “Original Agreement”);

 

WHEREAS, the requisite number of stockholders of the Company have approved an
amendment to the Company’s amended and restated certificate of incorporation
(the “Extension Amendment”) to, among other things, extend the date before which
the Company must complete a business combination from September 13, 2014 (the
“Original Termination Date”) to March 13, 2015 (the “Extended Termination
Date”);

 

WHEREAS, in connection with the Extension Amendment, Cowen Overseas Investments
LP, Mr. Wright and the Chart Acquisition Group, LLC have agreed to purchase in
the aggregate up to 7,500,000 Public Warrants (as defined below) at $0.30 per
warrant (the “Extension Repurchased Public Warrants”) in a tender offer which is
expected to close on or about the Original Termination Date (the Extension
Repurchased Public Warrants together with the Business Combination Repurchased
Public Warrants, the “Repurchased Public Warrants”);

 

WHEREAS, the Company desires to amend and restate the Original Agreement to
provide, among other things, that the Expiration Date of each Warrant is
extended so that the Warrants will expire if the Company has not completed a
business combination by the Extended Termination Date; and

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1.Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent to
act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Agreement.

 

2.Warrants.

 

2.1. Form of Warrant. Each Warrant shall be issued in registered form only and
shall be in substantially the form of Exhibit A hereto, the provisions of which
are incorporated herein and shall be signed by, or bear the facsimile signature
of, the Chairman of the Board, President, Chief Executive Officer, Chief
Financial Officer, Secretary or other principal officer of the Company. In the
event the person whose facsimile signature has been placed upon any Warrant
shall have ceased to serve in the capacity in which such person signed the
Warrant before such Warrant is issued, it may be issued with the same effect as
if he or she had not ceased to be such at the date of issuance.

 



2

 

 

2.2. Effect of Countersignature. Unless and until countersigned by the Warrant
Agent pursuant to this Agreement, a Warrant shall be invalid and of no effect
and may not be exercised by the holder thereof.

 

2.3. Registration.

 

2.3.1. Warrant Register. The Warrant Agent shall maintain books (the “Warrant
Register”), for the registration of original issuance and the registration of
transfer of the Warrants. Upon the initial issuance of the Warrants, the Warrant
Agent shall issue and register the Warrants in the names of the respective
holders thereof in such denominations and otherwise in accordance with
instructions delivered to the Warrant Agent by the Company.

 

2.3.2. Registered Holder. Prior to due presentment for registration of transfer
of any Warrant, the Company and the Warrant Agent may deem and treat the person
in whose name such Warrant is registered in the Warrant Register (the
“Registered Holder”) as the absolute owner of such Warrant and of each Warrant
represented thereby (notwithstanding any notation of ownership or other writing
on the Warrant Certificate (as defined below) made by anyone other than the
Company or the Warrant Agent), for the purpose of any exercise thereof, and for
all other purposes, and neither the Company nor the Warrant Agent shall be
affected by any notice to the contrary.

 

2.4. Detachability of Warrants. The Common Stock and Public Warrants comprising
the Public Units shall begin separate trading on the 52nd day following the date
of the Prospectus, or, if such 52nd day is not on a Business Day (a “Business
Day” shall mean any day other than a Saturday, a Sunday or a legal holiday or a
day on which banking institutions or trust companies are authorized or obligated
by law to close in New York City), then on the immediately succeeding Business
Day following such date (the “Detachment Date”) unless Cowen and Company, LLC
informs the Company of their decision to allow earlier separate trading, but in
no event shall the Common Stock and the Public Warrants comprising the Units be
separately traded until (A) the Company has filed a Current Report on Form 8-K
with the SEC containing an audited balance sheet reflecting its receipt of the
gross proceeds of the Offering and (B) the Company issues a press release and
files with the Commission a current report on Form 8-K announcing when such
separate trading shall begin; provided, that, if the Over-allotment Option is
exercised following the filing of the initial Current Report on Form 8-K, a
second or amended Current Report on Form 8-K shall be filed by the Company to
provide updated financial information to reflect the exercise of the
Over-allotment Option.

 

3

 

 

2.5. Warrant Attributes.

 

2.5.1. Placement Warrants and Repurchased Public Warrants. The Placement
Warrants and Repurchased Public Warrants shall be identical to the Public
Warrants, except that (i) so long as they are held by Wright, the Sponsor or
Cowen, members of the Sponsor, partners of Cowen or any of their Permitted
Transferees (as defined below), the Placement Warrants and Repurchased Public
Warrants (x) may be exercised for cash or on a cashless basis, pursuant to
subsection 3.3.1(c) hereof, (y) may not be transferred, assigned or sold until
thirty (30) days after the completion by the Company of an initial Business
Combination (as defined below); provided that any Placement Warrants held by
Cowen or any of its “related persons” under the rules of the Financial Industry
Regulatory Authority shall not be sold during the Offering or sold, transferred,
assigned, pledged, or hypothecated, or be the subject of any hedging, short
sale, derivative, put, or call transaction that would result in the effective
economic disposition of any such Placement Warrants by any person for a period
of 180 days immediately following the date of effectiveness of the Registration
Statement, and (z) shall not be redeemable by the Company, and (ii) the
Placement Warrants issued to Cowen, so long as such Placement Warrants are held
by Cowen or any of its “related persons” under the rules of the Financial
Industry Regulatory Authority (“Cowen Held Warrants”), shall expire five years
from the date of effectiveness of the Registration Statement (not five years
from the consummation of the initial Business Combination) or earlier upon
liquidation; provided, however, that in the case of the Placement Warrants and
Repurchased Public Warrants and any shares of Common Stock held by Wright, the
Sponsor, members of the Sponsor or partners of Cowen and issued upon exercise of
the Placement Warrants and Repurchased Public Warrants may be transferred by
Wright, the Sponsor, members of the Sponsor or partners of Cowen:

 

(a) as gift to a member of Sponsor, a partner of Cowen or an entity owned or
controlled by Wright, their immediate family or to a trust, the beneficiary of
which is a member of Wright’s immediate family, the Sponsor or partner of Cowen
and their immediate family or to a charitable organization,

 

(b) to the Company’s officers or directors, any affiliates or family members of
any of the Company’s officers or directors, any member of Sponsor or partners of
Cowen or any of their respective affiliates,

 

(c) by virtue of the laws of descent and distribution upon death of Wright, one
of the members of the Sponsor or partners of Cowen,

 

(d) pursuant to a qualified domestic relations order,

 

(e) by virtue of the laws of the jurisdiction of incorporation or formation, as
applicable, of the Sponsor or Cowen, the Sponsor’s limited liability company
agreement upon dissolution of the Sponsor or, in the case of Cowen, by virtue of
the laws of the Cayman Islands or its controlling limited partnership agreement
or by any member of Sponsor or partner of Cowen upon dissolution of such entity,

 

(f) in the event of the Company’s liquidation prior to the completion of the
initial Business Combination, or

 

(g) in the event that, subsequent to the consummation of the initial Business
Combination, the Company consummates a merger, stock exchange or other similar
transaction that results in all of the holders of the Company’s equity
securities issued in the Offering having the right to exchange their shares of
Common Stock for cash, securities or other property; provided, however, that, in
the case of clauses (a) through (e), these transferees (the “Permitted
Transferees”) enter into a written agreement with the Company agreeing to be
bound by the transfer restrictions in this Agreement.

 



4

 



 

3.Terms and Exercise of Warrants.

 

3.1. Warrant Price. Each Warrant shall, when countersigned by the Warrant Agent,
entitle the Registered Holder thereof, subject to the provisions of such Warrant
and of this Agreement, to purchase from the Company the number of shares of
Common Stock stated therein, at the price of $11.50 per share, subject to the
adjustments provided in Section 4 hereof and in the last sentence of this
Section 3.1. The term “Warrant Price” as used in this Agreement shall mean the
price per share at which a share of Common Stock may be purchased at the time a
Warrant is exercised. The Company in its sole discretion may lower the Warrant
Price at any time prior to the Expiration Date (as defined below) for a period
of not less than twenty (20) Business Days, provided, that the Company shall
provide at least twenty (20) days prior written notice of such reduction to
Registered Holders of the Warrants and, provided further that any such reduction
shall be identical among all of the Warrants.

 

3.2. Duration of Warrants. A Warrant may be exercised only during the period
(the “Exercise Period”) commencing on the later of: (i) the date that is thirty
(30) days after the first date on which the Company completes an acquisition,
through a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination with one or more businesses (a
“Business Combination”), or (ii) the date that is twelve (12) months from the
date of the closing of the Offering, and terminating at 5:00 p.m., New York City
time on the earlier to occur of: (x) with respect to any warrant other than a
Cowen Held Warrant, the date that is five (5) years after the date on which the
Company completes its initial Business Combination and, with respect to a Cowen
Held Warrant, the date that is five (5) years after the date on which the
Registration Statement is declared effective by the Commission, (y) the
liquidation of the Company, or if the Company fails to consummate a Business
Combination twenty-seven (27) months from the effective date of the Registration
Statement, or (z) other than with respect to the Placement Warrants and the
Repurchased Public Warrants, the Redemption Date (as defined below) as provided
in Section 6.2 hereof (the “Expiration Date”); provided, however, that the
exercise of any Warrant shall be subject to the satisfaction of any applicable
conditions, as set forth in subsection 3.3.2 below with respect to an effective
registration statement. Except with respect to the right to receive the
Redemption Price (other than with respect to a Placement Warrant) in the event
of a redemption (as set forth in Section 6 hereof), each Warrant (other than a
Placement Warrant or a Repurchased Public Warrant in the event of a redemption)
not exercised on or before the Expiration Date shall become void, and all rights
thereunder and all rights in respect thereof under this Agreement shall cease at
5:00 p.m. New York City time on the Expiration Date. The Company in its sole
discretion may extend the duration of the Warrants by delaying the Expiration
Date; provided, that the Company shall provide at least twenty (20) days prior
written notice of any such extension to Registered Holders of the Warrants and,
provided further that any such extension shall be identical in duration among
all the Warrants.

 



5

 

 

3.3. Exercise of Warrants.

 

3.3.1. Payment. Subject to the provisions of the Warrant and this Agreement, a
Warrant, when countersigned by the Warrant Agent, may be exercised by the
Registered Holder thereof by surrendering it, at the office of the Warrant
Agent, or at the office of its successor as Warrant Agent, in the Borough of
Manhattan, City and State of New York, with the subscription form, as set forth
in the Warrant, duly executed, and by paying in full the Warrant Price for each
full share of Common Stock as to which the Warrant is exercised and any and all
applicable taxes due in connection with the exercise of the Warrant, the
exchange of the Warrant for the shares of Common Stock and the issuance of such
shares of Common Stock, as follows:

 

(a) by wire transfer of immediately available funds in good certified check or
good bank draft payable to the order of the Company;

 

(b) with respect to any Placement Warrant or Repurchased Public Warrant
exercised on a “cashless basis”, so long as such Placement Warrant or
Repurchased Public Warrant is held by Wright, the Sponsor, a member of the
Sponsor, Cowen or partners of Cowen or their Permitted Transferees, by
surrendering the Warrants for that number of shares of Common Stock equal to the
quotient obtained by dividing (x) the product of the number of shares of Common
Stock underlying the Warrants, multiplied by the difference between the Warrant
Price and the “Fair Market Value”, as defined in this subsection 3.3.1(c), by
(y) the Fair Market Value. Solely for purposes of this subsection 3.3.1(c), the
“Fair Market Value” shall mean the last sale price of the Common Stock on the
date on which notice of exercise of the Warrant is sent to the Warrant Agent, in
the event notice is received after market close it shall mean the last sale
price the next trading day; or

 

(c) as provided in Section 7.4 hereof.

 

3.3.2. Issuance of Common Stock on Exercise. As soon as practicable after the
exercise of any Warrant and the clearance of the funds in payment of the Warrant
Price (if payment is pursuant to subsection 3.3.1(a)), the Company shall issue
to the Registered Holder of such Warrant a certificate or certificates for the
number of full shares of Common Stock to which he, she or it is entitled,
registered in such name or names as may be directed by him, her or it, and if
such Warrant shall not have been exercised in full, a new countersigned Warrant
for the number of shares as to which such Warrant shall not have been exercised.
Notwithstanding the foregoing, the Company shall not be obligated to deliver any
Common Stock pursuant to the exercise of a Warrant and shall have no obligation
to settle such Warrant exercise unless a registration statement under the
Securities Act with respect to the Common Stock underlying the Public Warrants
is then effective and a prospectus relating thereto is current, subject to the
Company’s satisfying its obligations under Section 7.4. No Warrant shall be
exercisable and the Company shall not be obligated to issue Common Stock upon
exercise of a Warrant unless the Common Stock issuable upon such Warrant
exercise has been registered, qualified or deemed to be exempt under the
securities laws of the state of residence of the Registered Holder of the
Warrants. In the event that the conditions in the two immediately preceding
sentences are not satisfied with respect to a Warrant, the holder of such
Warrant shall not be entitled to exercise such Warrant and such Warrant may have
no value and expire worthless, in which case the purchaser of a Unit containing
such Public Warrants shall have paid the full purchase price for the Unit solely
for the Common Stock underlying such Unit. In no event will the Company be
required to net cash settle the Warrant exercise.

 



6

 

 

3.3.3. Valid Issuance. All Common Stock issued upon the proper exercise of a
Warrant in conformity with this Agreement shall be validly issued, fully paid
and nonassessable.

 

3.3.4. Date of Issuance. Each person in whose name any certificate for Common
Stock is issued shall for all purposes be deemed to have become the holder of
record of such Common Stock on the date on which the Warrant was surrendered and
payment of the Warrant Price was made, irrespective of the date of delivery of
such certificate, except that, if the date of such surrender and payment is a
date when the share transfer books of the Company are closed, such person shall
be deemed to have become the holder of such shares at the close of business on
the next succeeding date on which the share transfer books are open.

 

3.3.5. Maximum Percentage. A holder of a Warrant may notify the Company in
writing in the event it elects to be subject to the provisions contained in this
subsection 3.3.5; provided, however, that no holder of a Warrant shall be
subject to this subsection 3.3.5 unless he, she or it makes such election. If
the election is made by a holder, the Warrant Agent shall not effect the
exercise of the holder’s Warrant, and such holder shall not have the right to
exercise such Warrant, to the extent that after giving effect to such exercise,
such person (together with such person’s affiliates), to the Warrant Agent’s
actual knowledge, would beneficially own in excess of 9.8% (the “Maximum
Percentage”) of the Common Stock outstanding immediately after giving effect to
such exercise. For purposes of the foregoing sentence, the aggregate number of
shares of Common Stock beneficially owned by such person and its affiliates
shall include the number of shares of Common Stock issuable upon exercise of the
Warrant with respect to which the determination of such sentence is being made,
but shall exclude Common Stock that would be issuable upon (x) exercise of the
remaining, unexercised portion of the Warrant beneficially owned by such person
and its affiliates and (y) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company beneficially owned by
such person and its affiliates (including, without limitation, any convertible
notes or convertible preferred stock or warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein. Except as
set forth in the preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). For purposes of the
Warrant, in determining the number of outstanding shares of Common Stock, the
holder may rely on the number of outstanding shares of Common Stock as reflected
in (1) the Company’s most recent Form 10-K, Form 10-Q, current report on Form
8-K or other public filing with the Commission as the case may be, (2) a more
recent public announcement by the Company, or (3) any other notice by the
Company or Continental Stock Transfer & Trust Company (the “Transfer Agent”)
setting forth the number of shares of Common Stock outstanding. For any reason
at any time, upon the written request of the holder of the Warrant, the Company
shall, within two (2) Business Days, confirm orally and in writing to such
holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of equity securities of the Company by the
holder and its affiliates since the date as of which such number of outstanding
shares of Common Stock was reported. By written notice to the Company, the
holder of a Warrant may from time to time increase or decrease the Maximum
Percentage applicable to such holder to any other percentage specified in such
notice; provided, however, that any such increase shall not be effective until
the sixty-first (61st) day after such notice is delivered to the Company.

 



7

 



 

4.Adjustments.

 

4.1. Stock Dividends.

 

4.1.1. Split-Ups. If after the date hereof, and subject to the provisions of
Section 4.6 below, the number of outstanding shares of Common Stock is increased
by a stock dividend payable in Common Stock, or by a split-up of the Common
Stock or other similar event, then, on the effective date of such stock
dividend, split-up or similar event, the number of shares of Common Stock
issuable on exercise of each Warrant shall be increased in proportion to such
increase in the outstanding shares of Common Stock. A rights offering to holders
of the Common Stock entitling holders to purchase Common Stock at a price less
than the “Fair Market Value” (as defined below) shall be deemed a stock dividend
of a number of shares of Common Stock equal to the product of (i) the number of
shares of Common Stock actually sold in such rights offering (or issuable under
any other equity securities sold in such rights offering that are convertible
into or exercisable for the Common Stock) multiplied by (ii) one (1) minus the
quotient of (x) the price per share of Common Stock paid in such rights offering
divided by (y) the Fair Market Value. For purposes of this subsection 4.1.1, (i)
if the rights offering is for securities convertible into or exercisable for
Common Stock, in determining the price payable for Common Stock, there shall be
taken into account any consideration received for such rights, as well as any
additional amount payable upon exercise or conversion and (ii) “Fair Market
Value” means, for purposes of this subsection 4.1.1 only, the volume weighted
average price of the Common Stock as reported during the ten (10) trading day
period ending on the trading day prior to the first date on which the Common
Stock trades on the applicable exchange or in the applicable market, regular
way, without the right to receive such rights.

 



8

 



 

4.1.2. Extraordinary Dividends. If the Company, at any time while the Warrants
are outstanding and unexpired, shall pay a dividend or make a distribution in
cash, securities or other assets to the holders of the Common Stock on account
of such Common Stock (or other shares of the Company’s capital stock into which
the Warrants are convertible), other than (a) as described in subsection 4.1.1
above, (b) Ordinary Cash Dividends (as defined below), (c) to satisfy the
redemption rights of the holders of the Common Stock in connection with a
proposed initial Business Combination, (d) as a result of the repurchase of
Common Stock by the Company if a proposed initial Business Combination is
presented to the stockholders of the Company for approval or (e) in connection
with the Company’s liquidation and the distribution of its assets upon its
failure to consummate a Business Combination (any such non-excluded event being
referred to herein as an “Extraordinary Dividend”), then the Warrant Price shall
be decreased, effective immediately after the effective date of such
Extraordinary Dividend, by the amount of cash and/or the fair market value (as
determined by the Board, in good faith) of any securities or other assets paid
on each share of Common Stock in respect of such Extraordinary Dividend. For
purposes of this subsection 4.1.2, “Ordinary Cash Dividends” means any cash
dividend or cash distribution which, when combined on a per share basis, with
the per share amounts of all other cash dividends and cash distributions paid on
the Common Stock during the 365-day period ending on the date of declaration of
such dividend or distribution (as adjusted to appropriately reflect any of the
events referred to in other subsections of this Section 4 and excluding cash
dividends or cash distributions that resulted in an adjustment to the Warrant
Price or to the number of shares of Common Stock issuable on exercise of each
Warrant) does not exceed $0.50 (being 5% of the offering price of the Units in
the Offering).

  

4.2. Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 4.6 hereof, the number of outstanding shares of Common
Stock is decreased by a consolidation, combination, reverse stock split or
reclassification of Common Stock or other similar event, then, on the effective
date of such consolidation, combination, reverse stock split, reclassification
or similar event, the number of shares of Common Stock issuable on exercise of
each Warrant shall be decreased in proportion to such decrease in outstanding
shares of Common Stock.

 

4.3. Adjustments in Exercise Price. Whenever the number of shares of Common
Stock purchasable upon the exercise of the Warrants is adjusted, as provided in
subsection 4.1.1 or 4.2 above, the Warrant Price shall be adjusted (to the
nearest cent) by multiplying such Warrant Price immediately prior to such
adjustment by a fraction (x) the numerator of which shall be the number of
shares of Common Stock purchasable upon the exercise of the Warrants immediately
prior to such adjustment, and (y) the denominator of which shall be the number
of shares of Common Stock so purchasable immediately thereafter.

 



9

 

 

4.4. Replacement of Securities upon Reorganization, etc. If, at any time while
any Warrant is outstanding (i) the Company effects (A) any merger of the Company
with (but not into) another person, in which stockholders of the Company
measured immediately prior to the consummation of such transaction, consequently
own less than a majority of the outstanding stock of the surviving entity, or
(B) any merger or consolidation of the Company into another person, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
approved or authorized by the Company’s Board of Directors is completed pursuant
to which holders of at least a majority of the outstanding shares of Common
Stock tender or exchange their shares for other securities, cash or property, or
(iv) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the shares of Common Stock is
effectively converted into or exchanged for other securities, cash or property
(other than as a result of a subdivision or combination of shares of Common
Stock covered elsewhere in this Section 4) (in any such case, a “Fundamental
Transaction”), then the Registered Holder shall have the right thereafter to
receive, upon exercise of such Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of shares underlying the
Warrants then issuable upon exercise in full of such Warrant without regard to
any limitations on exercise contained herein (the “Alternate Consideration”),
and the Registered Holder shall no longer have the right to receive such shares
upon exercise of such Warrant. Notwithstanding anything to the contrary
contained herein, the provisions of this section shall not be deemed to apply
to, and no Fundamental Transaction shall be deemed to have occurred in
connection with, any Business Combination. The Company shall not effect any such
Fundamental Transaction unless prior to or simultaneously with the consummation
thereof, any successor to the Company, surviving entity or the corporation
purchasing or otherwise acquiring such assets or other appropriate corporation
or person shall assume the obligation to deliver to the Registered Holder, such
Alternate Consideration as, in accordance with the foregoing provisions, the
Registered Holder may be entitled to receive, and the other obligations under
the Warrant. The provisions of this section 4.4 shall similarly apply to
subsequent transactions of an analogous type to any Fundamental Transaction.
Notwithstanding the foregoing, in the event of a Fundamental Transaction, then
at the request of the Registered Holder delivered at any time through the date
that is 30 days after the public disclosure of the consummation of such
Fundamental Transaction by the Company pursuant to a Current Report on Form 8-K
filed with the SEC, the Company (or the successor entity to the Company) shall
purchase such Warrant from the Registered Holder by paying to the Registered
Holder, within five Trading Days after such request, cash in an amount equal to
the Black Scholes Value of the remaining unexercised portion of such Warrant on
the date of such Fundamental Transaction. Any Registered Holder that receives
cash pursuant to the immediately preceding sentence shall not receive any
Alternate Consideration. For purposes hereof, “Black Scholes Value” means the
value of the Warrant based on the Black Scholes Option Pricing Model obtained
from the “OV” function on Bloomberg using (i) a price per share of Common Stock
equal to the Closing Sale Price of the Common Stock for the Trading Day
immediately preceding the date of consummation of the applicable Fundamental
Transaction, (ii) a risk-free interest rate corresponding to the U.S. Treasury
rate for a period equal to the remaining term of such Warrant as of such date of
request, and (iii) an expected volatility equal to the greater of (A) forty
percent (40%) and (B) the 30-day volatility obtained from the HVT function on
Bloomberg determined as of the Trading Day immediately following the
announcement of the Fundamental Transaction, (iv) a “Style” of “Warrant” and (v)
a “Warrant type” of “Capped” where “Call cap” equals $17.50, subject to
adjustment under Section 4.1.

 

10

 

 

4.5. Notices of Changes in Warrant. Upon every adjustment of the Warrant Price
or the number of shares issuable upon exercise of a Warrant, the Company shall
give written notice thereof to the Warrant Agent, which notice shall state the
Warrant Price resulting from such adjustment and the increase or decrease, if
any, in the number of shares purchasable at such price upon the exercise of a
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. Upon the occurrence of any event
specified in Sections 4.1, 4.2, 4.3 or 4.4, the Company shall give written
notice of the occurrence of such event to each holder of a Warrant, at the last
address set forth for such holder in the Warrant Register, of the record date or
the effective date of the event. Failure to give such notice, or any defect
therein, shall not affect the legality or validity of such event.

 

4.6. No Fractional Shares. Notwithstanding any provision contained in this
Agreement to the contrary, the Company shall not issue fractional shares upon
exercise of Warrants. If, by reason of any adjustment made pursuant to this
Section 4, the holder of any Warrant would be entitled, upon the exercise of
such Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, round up to the nearest whole number, the number of the
shares of Common Stock to be issued to such holder.

 

4.7. Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Warrant Price and the same number of shares as is stated in
the Warrants initially issued pursuant to this Agreement; provided, however,
that the Company may at any time in its sole discretion make any change in the
form of Warrant that the Company may deem appropriate and that does not affect
the substance thereof, and any Warrant thereafter issued or countersigned,
whether in exchange or substitution for an outstanding Warrant or otherwise, may
be in the form as so changed.

 

4.8. Other Events. In case any event shall occur affecting the Company as to
which none of the provisions of preceding subsections of this Section 4 are
strictly applicable, but which would require an adjustment to the terms of the
Warrants in order to (i) avoid an adverse impact on the Warrants and (ii)
effectuate the intent and purpose of this Section 4, then, in each such case,
the Company shall appoint a firm of independent public accountants, investment
banking or other appraisal firm of recognized national standing, which shall
give its opinion as to whether or not any adjustment to the rights represented
by the Warrants is necessary to effectuate the intent and purpose of this
Section 4 and, if they determine that an adjustment is necessary, the terms of
such adjustment. The Company shall adjust the terms of the Warrants in a manner
that is consistent with any adjustment recommended in such opinion.

 



11

 



 

5.Transfer and Exchange of Warrants.

 

5.1. Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, properly endorsed with signatures
properly guaranteed and accompanied by appropriate instructions for transfer.
Upon any such transfer, a new Warrant representing an equal aggregate number of
Warrants shall be issued and the old Warrant shall be cancelled by the Warrant
Agent. The Warrants so cancelled shall be delivered by the Warrant Agent to the
Company from time to time upon request.

 

5.2. Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written request for exchange or transfer, and
thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the Registered Holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that in
the event that a Warrant surrendered for transfer bears a restrictive legend (as
in the case of the Placement Warrants), the Warrant Agent shall not cancel such
Warrant and issue new Warrants in exchange thereof until the Warrant Agent has
received an opinion of counsel for the Company stating that such transfer may be
made and indicating whether the new Warrants must also bear a restrictive
legend.

 

5.3. Fractional Warrants. The Warrant Agent shall not be required to effect any
registration of transfer or exchange which shall result in the issuance of a
warrant certificate for a fraction of a warrant.

 

5.4. Service Charges. No service charge shall be made for any exchange or
registration of transfer of Warrants.

 

5.5. Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, the Warrants required to be issued pursuant to the provisions of this
Section 5, and the Company, whenever required by the Warrant Agent, shall supply
the Warrant Agent with Warrants duly executed on behalf of the Company for such
purpose.

 

5.6. Transfer of Warrants. Prior to the Detachment Date, the Public Warrants may
be transferred or exchanged only together with the Unit in which such Warrant is
included, and only for the purpose of effecting, or in conjunction with, a
transfer or exchange of such Unit. Furthermore, each transfer of a Unit on the
register relating to such Units shall operate also to transfer the Warrants
included in such Unit. Notwithstanding the foregoing, the provisions of this
Section 5.6 shall have no effect on any transfer of Warrants on and after the
Detachment Date.

 



12

 



 

6.Redemption.

 

6.1. Redemption. Subject to Section 6.4 hereof, not less than all of the
outstanding Warrants may be redeemed at the option of the Company, at any time
while they are exercisable and prior to their expiration, at the office of the
Warrant Agent, upon notice to the Registered Holders of the Warrants, as
described in Section 6.2 below, at the price of $0.01 per Warrant (the
“Redemption Price”); provided, that the last sales price of the Common Stock
reported has been at least $17.50 per share (subject to adjustment in compliance
with Section 4 hereof), on each of twenty (20) trading days within the thirty
(30) trading-day period ending on the third Business Day prior to the date on
which notice of the redemption is given; provided further, in the event there
was no actual trading of the Warrants for any day within such 30-Day trading
period, then the closing bid price on such day must be at least $17.50 per share
to count; and, provided further that there is an effective registration
statement covering the Common Stock issuable upon exercise of the Warrants, and
a current prospectus relating thereto, available throughout the 30-day
Redemption Period (as defined in Section 6.2 below).

 

6.2. Date Fixed for, and Notice of, Redemption. In the event that the Company
elects to redeem all of the Warrants, the Company shall fix a date for the
redemption (the “Redemption Date”). Notice of redemption shall be mailed by
first class mail, postage prepaid, by the Company not less than thirty (30) days
prior to the Redemption Date (such 30-day period, the “Redemption Period”) to
the Registered Holders of the Warrants to be redeemed at their last addresses as
they shall appear on the registration books. Any notice mailed in the manner
herein provided shall be conclusively presumed to have been duly given whether
or not the Registered Holder received such notice.

 

6.3. Exercise After Notice of Redemption. The Warrants may be exercised at any
time after notice of redemption shall have been given by the Company pursuant to
Section 6.2 hereof and prior to the Redemption Date. On and after the Redemption
Date, the record holder of the Warrants shall have no further rights except to
receive, upon surrender of the Warrants, the Redemption Price.

 

6.4. Exclusion of Placement Warrants or Repurchased Public Warrants. The Company
agrees that the redemption rights provided in this Section 6 shall not apply to
the Placement Warrants or Repurchased Public Warrants if at the time of the
redemption such Placement Warrants or Repurchased Public Warrants continue to be
held by Wright, the Sponsor, members of the Sponsor, Cowen, partners of Cowen or
their Permitted Transferees; provided, however, that once such Placement
Warrants or Repurchased Public Warrants are transferred (other than to Permitted
Transferees under subsection 2.5), the Company may redeem the Placement Warrants
or Repurchased Public Warrants, provided that the criteria for redemption are
met, including the opportunity of the holder of such Placement Warrants or
Repurchased Public Warrants to exercise the Placement Warrants or Repurchased
Public Warrants prior to redemption pursuant to Section 6.3. Placement Warrants
or Repurchased Public Warrants that are transferred to persons other than
Permitted Transferees shall upon such transfer cease to be Placement Warrants
and shall become Public Warrants under this Agreement.

 



13

 

 

7.Other Provisions Relating to Rights of Holders of Warrants.

 

7.1. No Rights as Stockholder. A Warrant does not entitle the Registered Holder
thereof to any of the rights of a stockholder of the Company, including, without
limitation, the right to receive dividends, or other distributions, exercise any
preemptive rights to vote or to consent or to receive notice as stockholders in
respect of the meetings of stockholders or the election of directors of the
Company or any other matter.

 

7.2. Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company and the Warrant Agent may on such
terms as to indemnity or otherwise as they may in their discretion impose (which
shall, in the case of a mutilated Warrant, include the surrender thereof), issue
a new Warrant of like denomination, tenor, and date as the Warrant so lost,
stolen, mutilated, or destroyed. Any such new Warrant shall constitute a
substitute contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated, or destroyed Warrant shall be at any time enforceable
by anyone.

 

7.3. Reservation of Common Stock. The Company shall at all times reserve and
keep available a number of its authorized but unissued Common Stock that shall
be sufficient to permit the exercise in full of all outstanding Warrants issued
pursuant to this Agreement.

 

7.4. Registration of Common Stock. The Company agrees that as soon as
practicable, but in no event later than fifteen (15) Business Days after the
closing of its initial Business Combination, it shall use its best efforts to
file with the Commission a post-effective amendment to the Registration
Statement, or a new registration statement, for the registration, under the
Securities Act, of the Common Stock issuable upon exercise of the Warrants, and
it shall use its best efforts to take such action as is necessary to register or
qualify for sale, in those states in which the Warrants were initially offered
by the Company, the Common Stock issuable upon exercise of the Warrants, to the
extent an exemption is not available. The Company shall use its best efforts to
cause the same to become effective and to maintain the effectiveness of such
registration statement, and a current prospectus relating thereto, until the
expiration of the Warrants in accordance with the provisions of this Agreement.
If any such post-effective amendment or registration statement has not been
declared effective by the sixtieth (60th) Business Day following the closing of
the Business Combination, holders of the Warrants shall have the right, during
the period beginning on the sixty-first (61st) Business Day after the closing of
the Business Combination and ending upon such post-effective amendment or
registration statement being declared effective by the Commission, and during
any other period when the Company shall fail to have maintained an effective
registration statement covering the Common Stock issuable upon exercise of the
Warrants, to exercise such Warrants on a “cashless basis,” by exchanging the
Warrants (in accordance with Section 3(a)(9) of the Securities Act or another
exemption) for that number of shares of Common Stock equal to the quotient
obtained by dividing (x) the product of the number of shares of Common Stock
underlying the Warrants, multiplied by the difference between the Warrant Price
and the “Fair Market Value” (as defined below) by the Fair Market Value. Solely
for purposes of this Section 7.4, “Fair Market Value” shall mean the volume
weighted average price of the Common Stock as reported during the ten (10)
trading day period ending on the trading day prior to the date that notice of
exercise is received by the Warrant Agent from the holder of such Warrants or
its securities broker or intermediary. The date that notice of cashless exercise
is received by the Warrant Agent shall be conclusively determined by the Warrant
Agent. The Company shall provide the Warrant Agent with an opinion of counsel
for the Company (which shall be an outside law firm with securities law
experience) stating that (i) the exercise of the Warrants on a cashless basis in
accordance with this Section 7.4 is not required to be registered under the
Securities Act and (ii) the Common Stock issued upon such exercise shall be
freely tradable under United States federal securities laws by anyone who is not
an affiliate (as such term is defined in Rule 144 under the Securities Act) of
the Company and, accordingly, shall not be required to bear a restrictive
legend. For the avoidance of any doubt, unless and until all of the Warrants
have been exercised on a cashless basis, the Company shall continue to be
obligated to comply with its registration obligations under the first three
sentences of this Section 7.4. In addition, the Company agrees to use its best
efforts to register the Common Stock issuable upon exercise of a Warrant under
the blue sky laws of the states of residence of the exercising Warrant holder to
the extent an exemption is not available.

 



14

 



 

8.Concerning the Warrant Agent and Other Matters.

 

8.1. Payment of Taxes. The Company shall from time to time promptly pay all
taxes and charges that may be imposed upon the Company or the Warrant Agent in
respect of the issuance or delivery of Common Stock upon the exercise of the
Warrants, but the Company shall not be obligated to pay any transfer taxes in
respect of the Warrants or such shares.

 

8.2. Resignation, Consolidation, or Merger of Warrant Agent.

 

8.2.1. Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of thirty (30)
days after it has been notified in writing of such resignation or incapacity by
the Warrant Agent or by the holder of a Warrant (who shall, with such notice,
submit his Warrant for inspection by the Company), then the holder of any
Warrant may apply to the Supreme Court of the State of New York for the County
of New York for the appointment of a successor Warrant Agent at the Company’s
cost. Any successor Warrant Agent, whether appointed by the Company or by such
court, shall be a corporation organized and existing under the laws of the State
of New York, in good standing and having its principal office in the Borough of
Manhattan, City and State of New York, and authorized under such laws to
exercise corporate trust powers and subject to supervision or examination by
federal or state authority. After appointment, any successor Warrant Agent shall
be vested with all the authority, powers, rights, immunities, duties, and
obligations of its predecessor Warrant Agent with like effect as if originally
named as Warrant Agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor Warrant Agent
shall execute and deliver, at the expense of the Company, an instrument
transferring to such successor Warrant Agent all the authority, powers, and
rights of such predecessor Warrant Agent hereunder; and upon request of any
successor Warrant Agent the Company shall make, execute, acknowledge, and
deliver any and all instruments in writing for more fully and effectually
vesting in and confirming to such successor Warrant Agent all such authority,
powers, rights, immunities, duties, and obligations.

 

15

 

 



8.2.2. Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the Transfer Agent for the Common Stock not later than the
effective date of any such appointment.

 

8.2.3. Merger or Consolidation of Warrant Agent. Any corporation into which the
Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.

 

8.3. Fees and Expenses of Warrant Agent.

 

8.3.1. Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and shall,
pursuant to its obligations under this Agreement, reimburse the Warrant Agent
upon demand for all expenditures that the Warrant Agent may reasonably incur in
the execution of its duties hereunder.

 

8.3.2. Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

 

8.4. Liability of Warrant Agent.

 

8.4.1. Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by the President,
Chief Executive Officer or Chairman of the Board of the Company and delivered to
the Warrant Agent. The Warrant Agent may rely upon such statement for any action
taken or suffered in good faith by it pursuant to the provisions of this
Agreement.

 

8.4.2. Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted by the Warrant Agent in the execution of this
Agreement, except as a result of the Warrant Agent’s gross negligence, willful
misconduct or bad faith.

 



16

 



 

8.4.3. Exclusions. The Warrant Agent shall have no responsibility with respect
to the validity of this Agreement or with respect to the validity or execution
of any Warrant (except its countersignature thereof). The Warrant Agent shall
not be responsible for any breach by the Company of any covenant or condition
contained in this Agreement or in any Warrant. The Warrant Agent shall not be
responsible to make any adjustments required under the provisions of Section 4
hereof or responsible for the manner, method, or amount of any such adjustment
or the ascertaining of the existence of facts that would require any such
adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Common
Stock to be issued pursuant to this Agreement or any Warrant or as to whether
any Common Stock shall, when issued, be valid and fully paid and nonassessable.

 

8.5. Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all monies received by the Warrant Agent for the purchase of
the Common Stock through the exercise of the Warrants.

 

8.6. Waiver. The Warrant Agent has no right of set-off or any other right,
title, interest or claim of any kind (“Claim”) in, or to any distribution of,
the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and the
Warrant Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever. The Warrant Agent hereby waives any and all Claims
against the Trust Account and any and all rights to seek access to the Trust
Account.

 

9.Miscellaneous Provisions.

 

9.1. Successors. All the covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns.

 

9.2. Notices. Any notice, statement or demand authorized by this Agreement shall
be sufficiently given (i) when so delivered if by hand or overnight delivery,
(ii) upon receipt of by the intended recipient if by facsimile, or (ii) if sent
by certified mail or private courier service within five

 



17

 

 

(5) days after deposit of such notice, postage prepaid. Such notice, statement
or demand shall be addressed as follows:

 

If to the Company:

 

Chart Acquisition Corp.

75 Rockefeller Plaza, 14th Floor,

New York, NY 10019

Fax: (212) 350-8299

Attention: Michael LaBarbera, Chief Financial Officer

 

If to the Warrant Agent:

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Fax: 212-616-7615

Attention: Compliance Department

 

If to Cowen:

 

Cowen Overseas Investment LP

c/o Ramius Advisors, LLC

599 Lexington Avenue, 27th Floor

New York, NY 10022

Fax: (212) 845-7990

Attention: Stephen Lasota, Chief Financial Officer

 

with a copy in each case (which shall not constitute service) to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Fax: (212) 370-7889

Attention: Douglas S. Ellenoff

 

DLA Piper LLP (US)

1251 Avenue of Americas

New York, New York 10020

Fax: (212) 884-8645

Attention: Jack Kantrowitz, Esq.

 

9.3. Applicable Law. The validity, interpretation, and performance of this
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

 



18

 

 

9.4. Persons Having Rights under this Agreement. Nothing in this Agreement
expressed and nothing that may be implied from any of the provisions hereof is
intended, or shall be construed, to confer upon, or give to, any person or
corporation other than the parties hereto and the Registered Holders of the
Warrants any right, remedy, or claim under or by reason of this Agreement or of
any covenant, condition, stipulation, promise, or agreement hereof. All
covenants, conditions, stipulations, promises, and agreements contained in this
Agreement shall be for the sole and exclusive benefit of the parties hereto and
their successors and assigns and of the Registered Holders of the Warrants.

 

9.5. Examination of the Agreement. A copy of this Agreement shall be available
at all reasonable times at the office of the Warrant Agent in the Borough of
Manhattan, City and State of New York, for inspection by the Registered Holder
of any Warrant. The Warrant Agent may require any such holder to submit his
Warrant for inspection by it.

 

9.6. Counterparts. This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

9.7. Effect of Headings. The section headings herein are for convenience only
and are not part of this Agreement and shall not affect the interpretation
thereof.

 

9.8. Amendments. This Agreement may be amended by the parties hereto without the
consent of any Registered Holder for the purpose of curing any ambiguity, or
curing, correcting or supplementing any defective provision contained herein or
adding or changing any other provisions with respect to matters or questions
arising under this Agreement as the parties may deem necessary or desirable and
that the parties deem shall not adversely affect the interest of the Registered
Holders. All other modifications or amendments, including any amendment to
increase the Warrant Price or shorten the Exercise Period and any amendment to
the terms of only the Placement Warrants or Cowen Held Warrants, shall require
the written consent of the Registered Holders of 65% of the then outstanding
Public Warrants. Further, Wright, the Sponsor, the members of the Sponsor,
Cowen, partners of Cowen shall not vote any Placement Warrants owned or
controlled by them in favor of such amendment unless the Registered Holders of
65% of the Public Warrants vote in favor of such amendment. Notwithstanding the
foregoing, the Company may lower the Warrant Price or extend the duration of the
Exercise Period pursuant to Sections 3.1 and 3.2, respectively, without the
consent of the Registered Holders. To the extent any amendment is made to either
the Placement Warrants, Cowen Held Warrants or Repurchased Public Warrants
resulting in an increase in value (including for example, an extension to the
Expiration Date), such amendment will also be made to all Public Warrants. In
addition, there can be no such amendment to the Placement Warrants, Cowen Held
Warrants or Repurchased Public Warrants after the Public Warrants have been
redeemed.

 

19

 

 



9.9. Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

[Remainder of page intentionally left blank. Signature page to follow.]

 



20

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  CHART ACQUISITION CORP.         By: /s/ Michael LaBarbera     Name: Michael
LaBarbera     Title: Chief Financial Officer         CONTINENTAL STOCK TRANSFER
& TRUST COMPANY,         as Warrant Agent   By: /s/ John W. Comer, Jr.     Name:
John W. Comer, Jr.     Title: Vice-President

 





21

 

 

EXHIBIT A

 

[Form of Warrant Certificate]

 

[FACE]

 

Number 

___________

 

Warrants 

_____________

 

THIS WARRANT SHALL BE VOID IF NOT EXERCISED PRIOR TO

THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR

IN THE WARRANT AGREEMENT DESCRIBED BELOW

 

CHART ACQUISITION CORP.



A Delaware corporation

 

CUSIP 161151 113

 

Warrant Certificate

 

This Warrant Certificate certifies that __________, or registered assigns, is
the registered holder of __________ warrants (the “Warrants”) to purchase shares
of common stock, $0.0001 par value (the “Common Stock”), of Chart Acquisition
Corp. (the “Company”). Each Warrant entitles the holder, upon exercise during
the period set forth in the Warrant Agreement referred to below, to receive from
the Company that number of fully paid and nonassessable shares of Common Stock
(each, a “Warrant” ) as set forth below, at the exercise price (the “Exercise
Price”) as determined pursuant to the Warrant Agreement, payable in lawful money
(or through “cashless exercise” if permitted by the Warrant Agreement) of the
United States of America upon surrender of this Warrant Certificate and payment
of the Exercise Price at the office or agency of the Warrant Agent referred to
below, subject to the conditions set forth herein and in the Warrant Agreement.
Defined terms used in this Warrant Certificate but not defined herein shall have
the meanings given to them in the Warrant Agreement (as defined on the reverse
hereof).

 

Each Warrant is initially exercisable for one fully paid and non-assessable
share of Common Stock. The number of shares of Common Stock issuable upon
exercise of the Warrants is subject to adjustment upon the occurrence of certain
events set forth in the Warrant Agreement.

 

The initial Exercise Price per share of Common Stock for any Warrant is equal to
$11.50 per share. The Exercise Price is subject to adjustment upon the
occurrence of certain events set forth in the Warrant Agreement.

 



22

 

 

Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period and to the extent not exercised by
the end of such Exercise Period, such Warrants shall become void.

 

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

 

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement.

 

This Warrant Certificate shall be governed and construed in accordance with the
internal laws of the State of New York, without regard to conflicts of laws
principles thereof.

 

  CHART ACQUISITION CORP.         By:     Name: Michael LaBarbera     Title:
Chief Financial Officer         CONTINENTAL STOCK TRANSFER & TRUST COMPANY,    
    as Warrant Agent   By:       Name:     Title:

  



23

 

 

[Form of Warrant Certificate]

 

[Reverse]

 

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants entitling the holder on exercise to receive shares of Common
Stock and are issued or to be issued pursuant to a Warrant Agreement dated as of
December 13, 2012 (the “Warrant Agreement”), duly executed and delivered by the
Company to Continental Stock Transfer & Trust Company, a New York corporation,
as warrant agent (the “Warrant Agent”), which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Warrant Agent, the Company and the
holders (the words “holders” or “holder” meaning the Registered Holders or
Registered Holder) of the Warrants. A copy of the Warrant Agreement may be
obtained by the holder hereof upon written request to the Company. Defined terms
used in this Warrant Certificate but not defined herein shall have the meanings
given to them in the Warrant Agreement.

 

Warrants may be exercised at any time during the Exercise Period set forth in
the Warrant Agreement. The holder of Warrants evidenced by this Warrant
Certificate may exercise them by surrendering this Warrant Certificate, with the
form of election to purchase set forth hereon properly completed and executed,
together with payment of the Exercise Price as specified in the Warrant
Agreement (or through “cashless exercise” if permitted by the Warrant Agreement)
at the principal corporate trust office of the Warrant Agent. In the event that
upon any exercise of Warrants evidenced hereby the number of Warrants exercised
shall be less than the total number of Warrants evidenced hereby, there shall be
issued to the holder hereof or his, her or its assignee, a new Warrant
Certificate evidencing the number of Warrants not exercised.

 

Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no Warrant may be exercised unless at the time of exercise

 

(i) a registration statement covering the shares of Common Stock to be issued
upon exercise is effective under the Securities Act and (ii) a prospectus
thereunder relating to the shares of Common Stock is current, except through
“cashless exercise” if permitted by the Warrant Agreement. Additionally, if the
Corporation fails to enter into a merger, capital stock exchange, asset
acquisition, stock purchase, reorganization or similar business combination,
involving the Corporation and one or more businesses within 21 months from the
Company’s final prospectus, the Warrants evidenced by this Warrant Certificate
shall expire worthless.

 

The Warrant Agreement provides that upon the occurrence of certain events the
number of the Warrants set forth on the face hereof may, subject to certain
conditions, be adjusted. If, upon exercise of a Warrant, the holder thereof
would be entitled to receive a fractional interest in a share of Common Stock,
the Company shall, upon exercise, round up to the nearest whole number of shares
of Common Stock to be issued to the holder of the Warrant.

 



24

 

 

Warrant Certificates, when surrendered at the principal corporate trust office
of the Warrant Agent by the Registered Holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, but
without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing in the aggregate a like number of
Warrants.

 

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Warrant Agent a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any tax or other governmental charge imposed in
connection therewith.

 

The Company and the Warrant Agent may deem and treat the Registered Holder(s)
thereof as the absolute owner(s) of this Warrant Certificate (notwithstanding
any notation of ownership or other writing hereon made by anyone), for the
purpose of any exercise hereof, of any distribution to the holder(s) hereof, and
for all other purposes, and neither the Company nor the Warrant Agent shall be
affected by any notice to the contrary. Neither the Warrants nor this Warrant
Certificate entitles any holder hereof to any rights of a stockholder of the
Company.

 



25

 

 

Election to Purchase

 

(To Be Executed Upon Exercise of Warrant)

 

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive __________ shares of Common Stock and
herewith tenders payment for such shares to the order of Chart Acquisition Corp.
(the “Company”) in the amount of $__________ in accordance with the terms
hereof. The undersigned requests that a certificate for such shares be
registered in the name of __________, whose address is__________ and that such
shares be delivered to __________ whose address is __________. If said number of
shares is less than all of the shares of Common Stock purchasable hereunder, the
undersigned requests that a new Warrant Certificate representing the remaining
balance of such shares be registered in the name of __________, whose address is
__________, and that such Warrant Certificate be delivered to __________, whose
address is __________.

 

In the event that the Warrant is a Placement Warrant or Repurchased Public
Warrant that is to be exercised on a “cashless basis” pursuant to subsections
3.3.1(b) of the Warrant Agreement, the number of shares that this Warrant is
exercisable for shall be determined in accordance with subsection 3.3.1(b) of
the Warrant Agreement.

 

In the event that the Warrant is to be exercised on a “cashless basis” pursuant
to Section 7.4 of the Warrant Agreement, the number of shares that this Warrant
is exercisable for shall be determined in accordance with Section 7.4 of the
Warrant Agreement.

 

In the event that the Warrant may be exercised, to the extent allowed by the
Warrant Agreement, through cashless exercise (i) the number of shares that this
Warrant is exercisable for would be determined in accordance with the relevant
section of the Warrant Agreement which allows for such cashless exercise and
(ii) the holder hereof shall complete the following: The undersigned hereby
irrevocably elects to exercise the right, represented by this Warrant
Certificate, through the cashless exercise provisions of the Warrant Agreement,
to receive shares of Common Stock. If said number of shares is less than all of
the shares of Common Stock purchasable hereunder (after giving effect to the
cashless exercise), the undersigned requests that a new Warrant Certificate
representing the remaining balance of such shares be registered in the name of,
whose address is, and that such Warrant Certificate be delivered to , whose
address is __________.

 

Date: __________, 20

 

  (Signature)               (Address)       (Tax Identification Number)

 





26

 



 

Signature Guaranteed:
THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO
S.E.C. RULE 17Ad-15).

 





27

 

 

EXHIBIT B

 

LEGEND

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCKUP AGREEMENT
AND MAY ONLY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING
THE TERM OF THAT LOCKUP AGREEMENT PURSUANT TO THE TERMS SET FORTH THEREIN.

 

No. Warrants

 

 

28



--------------------------------------------------------------------------------

 

